DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 08/06/2020.
Applicant’s cancelation of claims 2-3 and 8 is acknowledged and requires no further examining.  Claims 1, 4-7, and 9-12 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a single manipulator moving between the first manipulation station and the second manipulation as stated in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claims 10 and 12 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 10, the phrase “by moving between said said first manipulation station” appears to be a typographical error and should be written as “by moving between said first manipulation station”.
Regarding claim 12, the phrase “A method for manipulating a pre-dosed container along a working line according to, wherein” appears to be a typographical error and should be written as “A method for manipulating a pre-dosed container along a working line, wherein”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 10, the phrase “working line according to claim 1, comprising a single manipulator” renders claim 10 non-complying with the enablement requirement because the specification does not explain how each manipulation station has a manipulator and the working line only has one manipulator.  Claim 10 is dependent of claim 1 and claim 1 discloses the first manipulator station has at least one manipulator and the second manipulator station.  The specification does not explain how the work line has a single manipulator while first manipulator station has at least one manipulator and the second manipulator station has at least one manipulator in such a way as to 
Claim 11 is dependent of claim 10 and include all the same limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, the phrase “working line according to claim 1, comprising a single manipulator” renders claim 10 vague and indefinite because it is unclear how each manipulation station has a manipulator and the working line only has one manipulator.  Claim 10 is dependent of claim 1 and claim 1 discloses the first manipulator station has at least one manipulator and the second manipulator station.  It is unclear how the work line has a single manipulator while first manipulator station has at least one manipulator and the second manipulator station has at least one manipulator.
Claim 11 is dependent of claim 10 and include all the same limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over reference Drocco et al. (2011/0010255) in view of the reference Kikuchi (DE 3507294).
Regarding claim 12, Drocco et al. disclose a method for processing a pre-dosed container (10) along a working line, wherein said method comprises the following steps:
opening said container (10) at a first manipulation station (20);
moving said container (10) towards a working station (1);
at said working station (1), executing an operation on said fluid product contained in the container;
moving said container towards a second manipulation station (21); and
at said second manipulation station (21), closing said container (10).
(Figure 1 and Page 1 paragraph 2, 18, 21, Page 2 paragraph 30)
However, Drocco et al. do not disclose the steps of: removing a cover and/or lid; conveying said cover and/or lid by a movement system; and fixing said cover and/or lid onto the container.
Kikuchi disclose a method of processing a container, wherein the method comprises the steps of:

conveying said cover and/or lid (2) by a movement system (C);
moving said container (1) towards a working station (20, 21);
moving said container (1) towards a second manipulation station (E); and
at said second manipulation station (E), fixing said cover and/or lid (2) onto the container (1) after recovering said cover and/or lid form said movement system (C).
(Figure 1 and Page 1 paragraph 9, 10, Page 2 paragraph 1, 2)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the working line of Drocco et al. by incorporating the first and second manipulation stations as taught by Kikuchi, since page 1 paragraph 4 of Kikuchi states such a modification would allow for automatic removing and securing of a lid form a container.

Claims 1, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over reference Drocco et al. (2011/0010255) in view of the reference Kikuchi (DE 3507294) and Owen et al. (7845149).
Regarding claim 1, Drocco et al. disclose a working line for fluidic or fluid product contained in pre-dosed containers (10), wherein said working line comprising:
a first manipulation station (20) configured to create an opening in the container (10);

a second manipulation station (21) configure to closed the container (10); and
a transportation system (4) adapted to move the pre-dosed containers (10) among the different stations,
wherein said at least one working station (1) is located between said first manipulation station (20) and said second manipulation station (21).
(Figure 1 and Page 1 paragraph 2, 18, 21, Page 2 paragraph 30)
However, Drocco et al. do not disclose at least one manipulator for removing a cover and/or lid, at least one manipulator for attach said cover and/or lid, a movement system, and a plurality of anti-dripping systems.
Kikuchi disclose a working line comprising:
a first manipulation station (A) comprising at least one manipulator (11) adapted to remove a cover and/or lid (2) from a container (1);
at least one working station (20, 21);
a second manipulation station (E) comprising at least one manipulator (24) adapted to attach said cover and/or lid (2) to said container (1); and
a movement system (C) adapted to move the cover and/or lid at least between the first manipulation station (A) and second manipulation station (E);
wherein said movement system (C) comprising:

at least two conveyance system (12, 25) adapted to move said cover and/or lid between said manipulator and said movement device,
wherein said manipulator (24) of said second manipulator station (E) is adapted to manipulate the cover and/or lid (2) removed form a container (1) at said first manipulation station (A) to associate the cover and/or lid with the same container (1) form which the cover and/or lid was removed, thereby closing the container (1).
(Figure 1 and Page 1 paragraph 9, 10, Page 2 paragraph 1, 2)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the working line of Drocco et al. by incorporating the first and second manipulation stations as taught by Kikuchi, since page 1 paragraph 4 of Kikuchi states such a modification would allow for automatic removing and securing of a lid form a container.
Owen et al. disclose a manipulation system (1) comprising an anti-dripping system (150). (Column 2 lines 54-58, Column 5 lines 31-38)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the working line of Drocco et al. by incorporating the anti-dripping system as taught by Owen et al., since column 4 lines 42-46 of Owen et al. states such a modification would prevent droplets form the cover and/or lid dropping onto the container or working line.

Regarding claim 5, Drocco et al. modified by Kikuchi and Owen et al. disclose the manipulator (Kikuchi – 11, 24) comprises:
at least one gripping device (Kikuchi – 13) adapted to grip a cover and/or lid;
an actuating device (Kikuchi – 33) decoupling and/or coupling said cover and/or lid from/to the associated container;
a movement device (Kikuchi – 30) moving the cover and/or lid away and/or toward the container.
(Kikuchi – Figure 2 and Page 2 paragraph 5)
Regarding claim 7, Drocco et al. modified by Kikuchi and Owen et al. disclose said actuating device (Kikuchi – 33) moves linearly to couple and/or decouple a pressure type cover to/from a container. (Kikuchi – Figure 2 and Page 2 paragraph 5)
Regarding claim 9, Drocco et al. modified by Kikuchi and Owen et al. disclose said at least one working station (Drocco et al. – 1) is a station for dosing a fluid or powder product, and wherein said transportation system (Drocco et al. – 4) is a motorized roller-type system. (Drocco et al. – Page 1 paragraph 18, 21)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over reference Drocco et al. (2011/0010255) in view of the reference Kikuchi (DE 3507294) and Owen et al. (7845149) as applied to claim 5 above, and further in view of reference Cassil et al. (7836669).
Regarding claim 6, Drocco et al. modified by Kikuchi and Owen et al. disclose the claimed invention as stated above but do not disclose the actuating device rotates to couple and/or decouple a screw-like lid.
Cassil et al. disclose an apparatus comprising actuating device (54) configured to rotate a lid to couple said lid to a container (10). (Figure 2 and Column 4 lines 31-41)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the manipulator of Kikuchi by incorporating the rotating actuating device as taught by Cassil et al., since column 1 lines 22-24 of Cassil et al. state such a modification would allow for automatic coupling of a threaded lid.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over reference Drocco et al. (2011/0010255) in view of the reference Kikuchi (DE 3507294) and Owen et al. (7845149) as applied to claim 1 above, and further in view of reference Drevfors (6256964).
Regarding claim 10, Drocco et al. modified by Kikuchi and Owen et al. disclose the claimed invention as stated above but do not disclose a single manipulator.
Drevfors disclose a working line (3) comprising: a first manipulation station (see figure 1 below); a working station (see figure 1 below); a second manipulation station (see figure 1 below); and a single manipulator (6, 7, 8) configured to move between the first manipulation station (see figure 1 below) and second manipulation station (see figure 1 below). (Figure 1 and Column 3 lines 28-40)
[AltContent: textbox (Working Station)][AltContent: textbox (Second Manipulation Station)][AltContent: textbox (First Manipulation Station)][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: textbox (Drevfors)]
    PNG
    media_image1.png
    312
    771
    media_image1.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the working line of Kikuchi by incorporating a single manipulator, since such a modification would reduce the number of components, thereby making the overall work line more efficient.
Regarding claim 11, Drocco et al. modified by Kikuchi, Owen et al., and Drevfors disclose the single manipulator (Drevfors – 6, 7, 8) is adapted to carry said cover and/or lid removed from the container (Drocco et al. – 1) at said first manipulation station (Drocco et al. – 20) to fix said cover and/or lid again onto the container (Drocco et al. – 1) at said second manipulation station (Drocco et al. – 21). (Drevfors – Figure 1)

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        January 14, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731